Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered January 13, 2006, which denied defendant City’s motion for summary judgment dismissing the complaint as against it, unanimously reversed, on the law, without costs, the City’s motion granted, and the complaint dismissed as against it. The Clerk is directed to enter judgment accordingly.
Plaintiff alleges that a police officer was negligent when, due to flooding at her intended exit, he guided her back onto the highway, and that as a result her vehicle was struck by a tractor-trailer owned and operated by the codefendants. Accepting plaintiffs version of the facts, any negligence on the part of the officer was committed in the course of a discretionary act for which the City is immune from suit, absent a special relationship (see Kovit v Estate of Hallums, 4 NY3d 499 [2005]). There are no issues of fact as to the existence of a special relationship. Concur—Lippman, P.J., Andrias, Williams, Buckley and Malone, JJ.